DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 04/21/2021 responsive to the Office Action filed 10/22/2020 has been entered. Claim 11 has been amended. Claim 14 has been canceled. Claims 1-10 are previously withdrawn. Claims 1-13 and 15 remain pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered. 
Response to Arguments

Applicant’s arguments, see Amendments pages 6-7 filed 04/21/2021, with respect to the rejections of the claim 11 under 103 rejections have been fully considered but are not persuasive. 
Applicant argues that “Jeon merely adjusts the distance between the roller and the plate in order to adjust the thickness of the adhesive to a desired thickness when applying the adhesive to one side of the plate after manufacturing all of the artificial marble. This teaching of Jeon only relates to the application of the adhesive through a roller, or flattening the artificial marble solution through a roller. Applicants respectfully submit that the teaching of Jeon does not provide any guidance whatsoever regarding adjusting the gap between the roller and the belt” (pg 6)
These arguments are found to be unpersuasive because:
Applicant seems to miscite the roller. In Jeon, the roller 99 which Examiner cites in the rejection is not for adjust the thickness of the adhesive to a desired thickness when applying the adhesive to one side of the plate after manufacturing all of the artificial marble, but for flattening the artificial marble solution by passing the metal mold 10 under the third roller 99 as shown in Fig. 6 (Pa [0040]). The roller for adjusting the thickness of the adhesive is a roller 60 in Fig. 4 (Pa [0037]). 
Furthermore, even if Jeon does not explicitly teach that a slurry supply rate and a belt moving rate are controlled so that a height of the slurry mixture contained in the molding box is greater than a distance between the roller and the belt, which are spaced apart in a vertical direction, since Jeon teaches that the flattening operation may be performed by passing the metal mold 10 under the third roller 99 as shown in Fig. 6 (Pa [0040]), one would have found it obvious to provide slurries into the molding box at least 
Applicant’s arguments, see Amendments pages 7-8 filed 04/21/2021, with respect to the rejections of the claim 11 under 103 rejections have been fully considered and are addressed in the revised rejection. Upon further consideration, a new ground(s) of rejection is made in view of Jeon (KR20110074324_Machine Translation-of record) in view of Choi et al. (US 8,017,051).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (KR20110074324_Machine Translation-of record) in view of Choi et al. (US 8,017,051).

With respect to claim 11, Jeon teaches a device for manufacturing artificial marble (Fig. 6), comprising:
a belt moving in a first direction (Fig. 6);
a molding box (“10”) disposed on the belt; and
a supply unit (“20”) that provides slurries,
wherein the molding box (“10”) has predetermined width and height to be filled with the slurries provided from the supply unit (“The injection step is a step of injecting 
wherein the molding box includes a roller (“99”) at a side of the molding box in the first direction (Even if Fig. 6 shows that the roller 99 is placed at a side of the mold 10 in the direction opposite to the belt moving direction, since Jeon teaches that the flattening operation may be performed by passing the metal mold 10 under the third roller 99 as shown in FIG. 6 (Pa [0040]), one would appreciate that the roller 99 is disposed at a side of the mold 10 in the belt moving direction when the injection is started to the mold.), and the roller is disposed to be spaced a predetermined distance apart from the belt in a vertical direction (Fig. 6).
Even if Jeon does not explicitly teach that a slurry supply rate and a belt moving rate are controlled so that a height of the slurry mixture contained in the molding box is greater than a distance between the roller and the belt, which are spaced apart in a vertical direction, since Jeon teaches that the flattening operation may be performed by passing the metal mold 10 under the third roller 99 as shown in FIG. 6 (Pa [0040]), one would have found it obvious to provide slurries into the molding box at least as high as the roller can reach the slurries so that the roller can perform flattening the slurries. Thus, one would have found it obvious to control a slurry supply rate and a belt moving rate so that a height of the slurry mixture contained in the molding box is greater than a distance between the roller and the belt for the purpose of flattening operation.

Jeon differs from the claim in that Jeon is silent to a device for manufacturing artificial marble having a stripe pattern comprising a supply unit configured to provide different colors into the molding box, and a line mixer including two or more inlets and one outlet, and a plurality of curved blades therein, wherein the line mixer provides two or more types of slurries with different colors, which are provided from a raw material tank to the inlets and partially mixed, to the supply unit through the outlet.
In the same field of endeavor, producing an artificial marble with good natural pattern and color, Choi teaches that through three inlets A, B and C, three liquid resins with different colors are fed into the line mixer 1 to mix ununiformly (Co 2 li 53-54, 58-59 and Fig. 1), and the line mixer has inner elements 11, 12 (which is curved blades) of eight or less than eight (Co 2 li 63-66 and Fig. 2) to provide uniform mixing and obtain natural patterns and color (Co 3 li 1-4). Choi further teaches that the liquid resin mixture ununiformly mixed in the line mixer 1 is fed into the flexible hose 2 and exit nozzle 3, and spread on the moving steel belt 4 at a constant speed (Co 3 li 9-12), and the exit nozzle reciprocates perpendicularly to the steel belt by a predetermined program for the exit nozzle, and during reciprocation left and right, the exit nozzle stops at plural positions predetermined by a program for predetermined durations (Co 3 li 32-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jeon with the teachings of Choi and replace Jeon’s container 20 with Choi’s line mixer 1, flexible hose 2 and the exit nozzle 3 for the purpose of producing an artificial marble with good natural pattern and color. One would appreciate that Choi’s apparatus is capable of forming a stripe pattern in the artificial marble by a predetermined program for the exit nozzle. Thus, forming a strip pattern is an intended use. Even if Choi is silent to a raw material tank, one would 

With respect to claim 12, even if Jeon as applied to claim 11 above is silent to the roller being rotated in the first direction, Jeon teaches that the flattening operation may be performed by passing the metal mold 10 under the third roller 99 as shown in FIG. 6 (Pa [0040]) and Jeon does not teach any mechanism to actively rotate the roller, one would have found it obvious to passively rotate the roller by moving the belt and the molding box in the first direction.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (KR20110074324_Machine Translation-of record) in view of Choi et al. (US 8,017,051) as applied to claim 11 above, and further in view of Yoon (US 2008/0032050).

With respect to claim 13, Choi as applied to claim 11 teaches the exit nozzle 3 to allow the plurality of slurries with different colors to be provided into the molding box parallel to the first direction, but is silent to a plurality of nozzles disposed across the first direction.
In the same field of endeavor, producing patterned artificial marble, Yoon teaches that a patterning slurry S2 is ejected from patterning nozzles 6 under a pattern mixing tank 5  (Pa [0028]) and the patterning slurry S2 may be injected to have various shapes and sizes depending on the types of the patterning nozzles 6 (Pa [0029]).


With respect to claim 15, Jeon as applied to claim 11 further teaches that after demolding step the artificial marble is heated at a temperature of 60 to 80 ˚C for 1hr and 30 min (Pa [0033]-[0034]), but the combination is silent to a curing device for curing a flat slurry mixture discharged from the molding box and having a stripe pattern.
In the same field of endeavor, producing patterned artificial marble, Yoon teaches that a patterned artificial marble slurry S is cured in an oven 7, thus obtaining a patterned artificial marble plate (Pa [0034]).
Thus, one would have found it obvious to provide the oven for the purpose of curing the patterned artificial marble slurry so as to obtain a patterned artificial marble plate.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.